Seeyers, Ch. J.
This cause was submitted to the court upon the pleadings and evidence introduced by the plaintiff and it was taken under advisement. Afterward there was entered the following decree. “ The court finds that plaintiff has failed to prove title in said cause and dismisses said cause, without prejudice, at plaintiff’s costs.” We understand this to mean that plaintiff had failed to establish that lie owned any portion of the land in controversy, and the court therefore, that is because of a failure of proof, dismissed the action without prejudice to the right of the plaintiff to bring another suit. To this the defendant excepted. The only question we are required to determine is whether the court after the final submission of an equity cause has the power to dismiss the same without prejudice — that is so that an action *163which has been so submitted will not bar another action brought to recover the same thing.
The statute provides: “ An action may be dismissed and such dismissal shall be without prejudice to a future action:
1. By the plaintiff before the final submission of the case to the jury, or to the court, when the trial is by the court.
2. By the court when the plaintiff fails, to appear when the case is called for trial.
3. By the court for .want of necessary parties, when not made according to the requirement of the court.
4. By the court on the application of some of the defendants, when there are others whom the plaintiff fails to prosecute with diligence.
5. By the court for disobedience by the party of an order concerning the pleadings or any proceedings in the action. In all other cases upon the trial of the action the decision must be upon the merits. Code §§ 2844, 2845.
It is clear the ruling of the court cannot be sustained under the statute, for the reason the statute does not contemplate that the court, on its own motion, can -dismiss a cause without prejudice, after it has been finally submitted. When evidence has been introduced and the cause is submitted to the court, the decision must be on the merits. A decision on the merits is a final disposition of the cause and constitutes a bar to another action. That this is so at law will probably be conceded. Now is there one rule of practice in actions at law and another in equity causes?
All forms of actions are abolished and proceedings in a civil action must be either at law or chancery. Code, & 2507. The practice in each is prescribed by statute and when no exception is made the provisions of the statute apply equally to both. Sections 2844 and 2845 of the Code must apply to both actions at law and in equity, for clearly neither is excepted. This being so there would be the same propriety in saying they applied solely to equity as there is to say they affect actions at law alone.
*164SUPEEME COUET OF IOWA,
Forsyths v. McMurty.
We have examined the evidence and find the court found correctly, that the plaintiff failed to establish any title to the premises in controversy, and therefore the defendants were entitled to a decision on the merits. The court erred in dismissing the action without prejudice.
Reversed.